Citation Nr: 0522663	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand 
disability.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from May 1996 
to August 1996, and served on active duty from April 1999 to 
April 2002.  Additionally, the evidence indicates another 
period of active service of nearly three years prior to April 
1999, but this has not been verified.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The veteran raised the issue of unemployability, secondary to 
his disabilities, in December 2002.  This issue was referred 
to the RO in the February 2004 Board decision.  However, as 
action by the RO with regard to this issue has not been 
undertaken, it is again referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current diagnosis of a right hand disability related to 
service.

2.  The competent medical evidence of record does not show a 
current diagnosis of a left hand disability related to 
service.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left hand disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in this case, VA notified the veteran by 
letters dated in February 2004 and June 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was notified of the need for a VA examination, and 
examinations were conducted in October 2001 and February 
2005.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and two supplemental statements 
of the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a bilateral hand disorder, 
characterized by pain and swelling, that has been present 
since service.  In this regard, the veteran is competent to 
speak to his symptoms, their duration, and their severity.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  However, he has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and therefore his opinion as to the diagnosis of a 
symptom, or the cause of a symptom, does not constitute 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
495.

Service medical records show that the veteran complained of 
bilateral hand pain, with some swelling and no history of 
injury, in June 2001.  X-rays of the veteran's hands 
indicated a normal examination, and no diagnosis was assigned 
to either hand.

Prior to service discharge, upon VA examination in October 
2001, the veteran reported he did not have a history of a 
hand disorder.  His extremities showed no clubbing, cyanosis, 
edema, or venous varicosities.  The neurological examination 
revealed cranial nerves II through XII to be intact.  The 
veteran was able to make a tight fist bilaterally, and was 
noted to have normal hand strength.  He had no difficulty 
tying his shoelaces, fastening buttons, or picking up pieces 
of paper and then tearing them.  He could also "pick up a 
pin and grasp it tight."  Individual range of motion testing 
was done on the veteran's fingers.  These tests reveled 
normal appearance and range of motion without pain on all 
fingers.  X-rays of the right and left hands were negative.  
No diagnosis was assigned to either hand, and the examiner 
stated, "no pathology to render a diagnosis."

March 2002 private treatment notes indicate that the veteran 
complained of pain and stiffness in the joints of his hands 
and wrists over the previous year.  The veteran's upper 
extremities were not tender, but slight swelling of the 
interphalangeal joints was noted.  Exudates and effusion were 
not found in the joints.  The clinical assessment was 
symmetric arthralgias of the hands and wrists that were 
inflamed.  The examiner found this suspicious for psoriatic 
arthritis and x-rays of the hands were ordered.  X-rays 
revealed no significant bony, soft tissue, or joint 
abnormalities in the hands or wrists.  There was no bony 
erosion or destruction identified.  It was reported that 
there was no radiographic evidence of any form of arthritis 
or injury.  The radiologist stated that the x-ray examination 
was negative.

Subsequent to service discharge, a VA outpatient treatment 
note from September 2002 indicates that the veteran denied 
numbness or tingling of the upper extremities.

Upon VA examination in February 2005, the veteran reported 
that both of his hands, from the wrist down, hurt and 
swelled.  He also indicated that he had trouble gripping 
things.  The veteran reported that this happened two to three 
times per week, lasting approximately one hour, and were 
precipitated by going to school, writing, and typing on the 
computer.  He reported no alleviating factors.  Upon physical 
examination, all cranial nerves were intact, and all motor 
strength, tone, and bulk was normal.  The veteran's sensory 
examination was also normal across the board.  The veteran 
was also noted to have normal reflexes, and a normal 
cerebellar examination.  X-rays of the hands revealed 
preserved alignment and articular margins.  The carpal and 
metacarpal bones were intact.  There was no radiographic 
evidence of fracture, dislocation, or acute bone abnormality.  
A March 2005 electromyographic study of the bilateral upper 
extremities was normal, without clear electrodiagnostic 
evidence of any mononeuropathy, plexopathy, or radiculopathy.

Upon careful review of the claims file, at no time has any 
diagnosis been assigned to either of the veteran's hands.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  "[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  With no 
evidence of a current disability, service connection for the 
veteran's right and left hand disorders is not warranted.
  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


